    Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

ETDO PRODUCTIONS, LLC,

                   Plaintiff,

           v.

ALFREDO CRUZ, MICHELE ROSSI,
MICHELE HUDAK, MARISA NAQUIN,
SONYA BOURGEOIS, LISETTE BAYLE,
RENEE PASTOR, and DISCO AMIGOS
                                CIVIL ACTION NO. 19-CV-13184-ILRL-
SOCIAL AID AND PLEASURE CLUB,
                                DMD
                  Defendants.
                                                  JUDGE IVAN L.R. LEMELLE
DISCO AMIGOS SOCIAL AID AND
                                                  MAGISTRATE JUDGE DANA M.
PLEASURE CLUB,
                                                  DOUGLAS
                Counterclaimant,

           v.

ETDO PRODUCTIONS, LLC, JERRY
LENAZ, and FRANCOIS CAMENZULI,

             Counter-Defendants.


       DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION IN LIMINE


       Defendants Disco Amigos Social Aid and Pleasure Club, Alfredo Cruz, Michele Rossi,

Michele Hudak, Marisa Naquin, Sonya Bourgeois, Lisette Bayle, and Renee Pastor (collectively

the “Non-Profit”), by and through undersigned counsel, respectfully request this Honorable Court

to grant this motion in limine to exclude any argument, witness testimony, documentary evidence,

or other reference to the new alleged material facts and new legal theories set forth by Plaintiff

for the first time in the “Joint” Proposed Pre-Trial Order [Doc. 85].

       In support thereof:


                                               -1-
     Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 2 of 6




       On September 28, 2020, rather than review the Non-Profit’s inserts to a draft of a joint

proposed pre-trial order (first revision), with two and a half hours before the deadline, and without

an attempt to confer about requesting a reasonable extension of time from the Court (i.e., without

exhausting all reasonable alternatives), counsel for Plaintiff (and Counter-Defendants) went ahead

and unilaterally submitted their Proposed Pre-Trial Order [Doc. 79] comprising of their inserts

only. Soon after, counsel for the Non-Profit filed their Proposed Pre-Trial Order [Doc. 80]

comprising of the inserts of all parties.

       On October 2, 2020, the Court accordingly issued an Order [Doc. 82] requiring the parties

to resubmit a joint proposed pre-trial order on or before October 6, 2020.

       On Saturday, October 3, 2020 at 6:06 PM, counsel for the Non-Profit received a revised

draft of the joint proposed pre-trial order (second revision) and comments from counsel for

Plaintiff. Notably, the correspondence indicated Plaintiff “will be making some additional

changes to the summary section …” (emphasis added).              A true and correct copy of this

correspondence is attached as Exhibit 1 hereto.

       On Monday, October 5, 2020 at 8:23 PM, counsel for the Non-Profit sent a proposed final

revision of the joint proposed pre-trial order (third revision, including a clean copy and a redline

copy) to counsel for Plaintiff. Notably, no substantive changes were made to the revised draft

from Plaintiff – only changes to style, grammar, format, etc. A true and correct copy of this

correspondence is attached as Exhibit 2 hereto.

       On Tuesday, October 6, 2020 at 6:50 PM, having not heard from counsel for Plaintiff,

counsel for the Non-Profit re-sent the proposed final revision of the joint proposed pre-trial order

to counsel for Plaintiff and gave permission to file same – assuming there were no substantive

changes by Plaintiff to the joint proposed pre-trial order. A true and correct copy of the referenced




                                                  -2-
        Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 3 of 6




clean copy of the proposed final revision of the joint proposed pre-trial order and the

accompanying correspondence are attached as a collective Exhibit 3.

           Unfortunately, that is not what occurred. Instead, on October 6, 2020 at 8:11 PM, counsel

for Plaintiff filed her own version of a “joint” proposed pre-trial order [Doc. 85] without first

circulating it to counsel for the Non-Profit. Unbeknownst to the Non-Profit and their counsel,

counsel for Plaintiff substantially modified Plaintiff’s portion of Section 6, Summary of the

Material Facts Claimed by the Parties. In that Section, Plaintiff for the first time alleged new

material facts and introduced new legal theories that have not been alleged in ANY of

Plaintiff’s pleadings or motions, not even in Plaintiff’s first filed Proposed Pre-Trial Order

[Doc. 79]. These changes were not just “some additional changes” to material facts claimed by

Plaintiff, but amount to a rewrite comprising of new and substantive material facts and legal

theories alleged by Plaintiff.1 These actions by Plaintiff require that Doc. 85 be stricken in its

entirety and disregarded, as more fully explained below. Alternatively, the Non-Profit respectfully

requests that, to prevent grave injustice to defendants at trial, only the October 5, 2020 version of

Plaintiff’s portion of Section 6 (Summary of the Material Facts Claimed by the Parties) be

permitted to be introduced at trial in this matter in lieu of the filed, uncirculated version found in

Doc. 85.

           As an example, the filed, uncirculated version in Doc. 85 now alleges:

           Inspired by the professional performance troupe Cirque du Soleil, Lenaz and
           Camenzuli’s mission from the outset was to create an organization to “create,
           produce and perform interactive events that invoke freedom of creativity and
           collaboration to evoke pleasure and enhance people’s lives” [Disco Amigos
           Mission Statement] and established a goal to host the “World’s Largest Disco.” To
           achieve this mission and goal, they created two separate organizations, a non-
           profit social club so members could participate in Mardi Gras parades promoting
           the Disco Amigos brand, and ETDO Productions, a for-profit organization to

1
    The changes essentially amount to a retcon of this entire litigation.


                                                       -3-
     Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 4 of 6




        oversee their Disco Amigos trademark and intellectual property, manage their
        physical assets and provide the strategic vision and resources needed to implement
        the mission and goals of the Disco Amigos.2

        Another example of the fiction created by Plaintiff:

        From the inception of the trade name and logo, Camenzuli, Lenaz, and John Tiblier
        acted as an informal joint venture (“ETDO-JV”) to manage the Disco Amigos
        brand through the website www.discoamigos.com, Facebook and Twitter accounts.
        ETDO-JV solicited others to join their mission to be a part of something
        “revolutionary/discolucionary” and presented the concept of creating two separate
        organizations - a social aid and pleasure club to perform in parades and ETDO
        Productions to produce Discothemed events, dance practices, and paying gigs
        using the trademark Disco Amigos. After generating interest from nearly 20 people,
        ETDO-JV concluded they should formalize the organizations so they could
        participate in Mardi Gras parades and produce other events for greater exposure
        and publicity.

        Concurrently, ETDO-JV formed a 501c7 nonprofit social club to better manage
        members’ finances, secure insurance, and reduce members’ liability, and initiated
        the formation of ETDO Productions, LLC (“ETDO”) allowing Lenaz, Camenzuli,
        and Tiblier to retain control of their intellectual property and physical assets,
        reduce personal liability, and manage the operations, branding, and future growth
        of both entities. Lenaz, Camenzuli, and Tiblier were instrumental in forming the
        nonprofit, Disco Amigos Social Aid and Pleasure Club (“Nonprofit”) on May 16th,
        2012, and established an Executive Committee on which they served to supervise
        the operations, branding, and quality of the organization’s activities. ETDO-JV
        granted the Nonprofit a non-exclusive implied license to use the trademark, logo,
        and intellectual property knowing they would be in leadership roles to ensure the
        use of these assets met their overall goals and vision.3

        The above are just two examples of a new storyline advanced by Plaintiff.                The new

storyline vividly demonstrates a total disregard for the truth that Plaintiff exhibited throughout this

litigation. The remainder of Plaintiff’s portion of their Summary of “Material Facts” is similarly

a product of Plaintiff’s imagination. This storyline was never part of the original Complaint [Doc.




2
  Italicized text represents a new spin on the facts that were imagined by Plaintiff to fit their new legal
theories.
3
  The entire concept of the “joint venture” is a fiction, also recently created by Plaintiff.


                                                   -4-
        Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 5 of 6




1], nor was it a part of the Motion for Summary Judgment [Doc. 47] filed by Plaintiff, nor was it

even part of the first Proposed Pre-Trial Order [Doc. 79] filed by Plaintiff.4 This new storyline

also directly contradicts allegations made by Counter-Defendants in their state court action, where

Jerry Lenaz and Francois Camenzuli claim to be the only true owners of the trademarks at issue in

this lawsuit.

            The Non-Profit anticipates counsel for Plaintiff arguing that she can revise Plaintiff’s

portion of Section 6, Summary of the Material Facts Claimed by the Parties, when and as she

deems fit. However, that is not true. First, the Non-Profit never had a chance of explore these

new alleged material facts and new legal theories during discovery or during the motion period.

The Non-Profit did not have an opportunity to advance any discovery requests to Plaintiff or

Counter-Defendants to demand proof of these new alleged material facts and support for the new

legal theories. Second, the Non-Profit never had an opportunity to review these new alleged

material facts and new legal theories while conferring about the joint proposed pre-trial order, and

therefore was unable to object or respond to such before filing. Consequently, the Non-Profit is

prejudiced by Plaintiff’s eleventh-hour actions and the Non-Profit will be greatly disadvantaged if

Plaintiff and Plaintiff’s witnesses introduce these new material “facts” and new legal theories

during trial. For these reasons, the Non-Profit respectfully requests that the Court issue an order

precluding any reference to these new material “facts” and new legal theories from being admitted

at trial.

                                            CONCLUSION

            In view of the above, the Non-Profit respectfully requests that Plaintiff’s Doc. 85 be

stricken in its entirety and disregarded; and that Plaintiff be ordered to file a substitute joint



4
    Cf. Docs. 79 and 80 with Doc. 85.


                                                  -5-
     Case 2:19-cv-13184-ILRL-DMD Document 87-2 Filed 10/12/20 Page 6 of 6




proposed pre-trial order with the correct (October 5, 2020) version of their portion of Section 6

(Summary of the Material Facts Claimed by the Parties) for introduction at trial of this matter, and

that Plaintiff and Plaintiff’s witnesses be allowed to testify only to the facts set forth in same.



       RESPECTFULLY SUBMITTED this 12th day of October 2020.

                                                        /s/ Thomas S. Keaty
                                                        Thomas S. Keaty (#7666) – TA
                                                        KEATY LAW FIRM LLC
                                                        365 Canal Street, Suite 2410
                                                        New Orleans, Louisiana 70130
                                                        (504) 524-2100
                                                        tskeaty@keatypatentfirm.com

                                                        -and-

                                                        /s/ Steven M. Hannan
                                                        Steven M. Hannan (#33878)
                                                        Hannan, Giusti & Hannan L.L.P.
                                                        2201 Ridgelake Drive
                                                        Metairie, Louisiana 70001
                                                        (504) 831-5300
                                                        steven@hghlaw.com

                                                        Attorneys for ALFREDO CRUZ, MICHELE
                                                        ROSSI, MICHELE HUDACK, MARISA
                                                        NAQUIN, SONYA BOURGEOIS, LISETTE
                                                        BAYLE, RENEE PASTOR and DISCO
                                                        AMIGOS SOCIAL AID AND PLEASURE
                                                        CLUB

                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 12, 2020 a copy of the above and foregoing
DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION IN LIMINE was served upon
all known counsel of record via the Court’s CM/ECF electronic filing system.

                                               By: /s/ Thomas S. Keaty
                                                           THOMAS S. KEATY




                                                  -6-
